Citation Nr: 1413388	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  06-34 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for migraine headaches, evaluated as evaluated as 10 percent disabling prior to October 17, 2006 and as 30 percent disabling thereafter.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to January 1980 and from November 1982 to July 1996.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this case in October 2010 and February 2012.

The claim of entitlement to TDIU is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent evidence of record, on balance, shows that the Veteran's migraine headaches are productive of severe economic inadaptability during the course of this appeal, dating back to the receipt of the Veteran's claim on January 10, 2005.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for migraine headaches have been met for the entire appeal period beginning on January 10, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In the present case, the Veteran was furnished with a notice letter in February 2005, prior to the issuance of the appealed rating decision.  This letter predated the Dingess/Hartman decision.  Nevertheless, a subsequent letter, from August 2012, addressed the noted Dingess/Hartman requirements.  The appeal was subsequently readjudicated in an August 2013 Supplemental Statement of the Case.  Accordingly, there is no prejudice to the Veteran resulting from any initial deficiencies of notification.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran underwent several VA examinations in conjunction with the increased rating claim, and VA has obtained all identified post-service treatment records, including Social Security Administration records.  

In the February 2012 remand, the Board requested that the Veteran be afforded a new VA examination in conjunction with his appeal.  He initially cancelled an examination appointment with the Pensacola VA Community Based Outpatient Clinic (CBOC) in January 2013 on account of illness and hospitalization for surgery.  He submitting additional medical evidence in February 2013 but did not directly respond to a January 2013 request to follow up on a date for a new VA examination.  A further letter was sent to the Veteran in April 2013 about a new examination, but correspondence in June 2013 indicates that the Veteran refused an examination at that location, without explanation.  The Board finds that sufficient efforts have been made to afford the Veteran a VA examination and that VA's post-remand actions were in full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Moreover, as described below, the Board has decided upon a grant in this case that is consistent with benefit sought on appeal.

Overall, the Board finds that VA's duties to notify and assist the Veteran in conjunction with the increased rating claim have been met, and no additional assistance is warranted in this case.

II.  Entitlement to an increased rating for migraine headaches

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

38 C.F.R. § 4.124a, Diagnostic Code 8100 addresses migraine.  Under this section, characteristic prostrating attacks averaging one in two months over the last several months are evaluated as 10 percent disabling .  A 30 percent evaluation contemplates characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum schedular 50 percent evaluation is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In this case, service connection was established for migraine headaches in a March 2007 rating decision, effective from July 1, 1996.  This rating was subsequently increased to 30 percent as of September 13, 2005.  In a November 2006 lay statement, the Veteran noted that "[a] rating of 50% would satisfy my appeal for service[-]connected migraine headaches."  

The Board finds that the evidence of record clearly confirms that an increased rating of 50 percent is presently warranted.  As noted above, efforts to afford the Veteran a VA examination on remand proved unsuccessful.  He did, however, submit a detailed progress note from Dr. W. D., dated in February 2013.  In this note, Dr. D. stated that the Veteran had a history of migraine headaches and that the headaches were very frequent, completely prostrating and incapacitating, and productive of severe economic inadaptability.  They were triggered by products with fragrances, air fresheners, traffic fumes, gasoline and other petrochemical products, plastics, office supplies, inks, furniture, carpets, building materials, new clothing and bedding, mattresses, paints, glues, cleaning products, cigarette smoke, household supplies, and appliances.  Dr. D.'s findings correspond very closely to the criteria for a 50 percent evaluation, and there is no concurrent medical evidence of record to contradict these findings.  

The question thus becomes when the criteria for criteria for the 50 percent evaluation were met.  The Veteran's current claim was received on January 10, 2005, and while several records from the preceding year reference headaches, their frequency and severity are not specified.  However, a Naval hospital record from later in January 2005 indicates that he complained of headaches not helped by Aleve or the use of aspirin in the past.  In March 2005, Dr. D. noted the Veteran's "frequent headaches" as being among his Gulf War Syndrome symptoms and described a progressive aggravation of symptomatology, unresponsiveness to restore his health, and the fact that the Veteran's Gulf War syndrome was "among the most severe cases I have seen."  He reported daily headaches during a VA examination in March 2005.  A September 2005 Naval hospital record indicates chronic daily headaches, sharp in nature, located throughout the cerebral distribution; the Veteran noted that he woke up with them "24 hours a day, 365 days out of the year."  Dr. D. reported chronic and debilitating headaches in October 2005 and later reiterated his conclusions from the March 2005 statement in an August 2006 statement.  An October 2006 record indicates that the Veteran reported "prostrating headaches that he has on a regular basis, lasting 1-34 times a day that prevent him from working."  In December 2006, the Veteran was noted to have headaches four times per month, lasting up to three days at a time.  A July 2008 report from Dr. T. W. reflects that the Veteran reported daily headaches that were prostrating weekly.  An August 2008 Naval hospital record indicates that the Veteran's headaches were daily, often requiring him to lie down for a day or two, and that he "cannot go to work secondary to the increase in [headaches]."  A September 2008 Naval hospital report indicates that the Veteran's headaches occurred at least once a week and were debilitating.  A subsequent report, from November 2010, indicates chronic prostrating headaches on a weekly basis, triggered by scents, smells, and certain chemicals.  

All of the above evidence, from the entire appellate period, is substantially more consistent with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (the criteria for a 50 percent evaluation) than with characteristic prostrating attacks occurring on an average once a month over the last several months (the criteria for a 30 percent evaluation).  Specifically, it is apparent that the Veteran has completely prostrating headache attacks consistently occurring more than once per month.  In considering whether there is any evidence to the contrary, the Board is aware that a December 2010 VA examination report contains a diagnosis of migraine headaches that caused "[m]oderate functional limitation."  This examiner's assessment, however, must be weighed in view of the Veteran's own description, at that time, of chronic prostrating headaches occurring weekly and lasting two to three days.  For that reason, the Board concludes that the 50 percent schedular evaluation should be awarded back to the date of claim (January 10, 2005) and should not be staged during the appellate period.

The remaining inquiry for the Board is whether an extraschedular evaluation is warranted.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under 38 C.F.R. § 3.321(b)(1), however, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there exists a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria, and Dr. D's February 2013 conclusions closely correspond to those criteria.  The Board would further point out that an additional VA examination might have shed more light on the nature of the impairment resulting from migraine headaches, but the record reflects that the Veteran refused such an examination.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the rating schedule.

In summary, the evidence supports a 50 percent evaluation - the maximum schedular evaluation available under Diagnostic Code 8100 - for migraine headaches for the entire appellate period dating back to January 10, 2005.  To that extent, the appeal is granted.


ORDER

Entitlement to a 50 percent evaluation for migraine headaches is granted for the entire appellate period dating back to the January 10, 2005 claim, subject to the laws and regulations governing the payment of monetary benefits.





REMAND

At present, the Board lacks sufficient information and evidence to ascertain whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  With the increase in the evaluation of migraine headaches from 30 percent to 50 percent, this TDIU claim may now be considered on a schedular basis under 38 C.F.R. § 4.16(a).  His remaining service-connected disabilities include hypothyroidism (30 percent disabling); left hip abduction (20 percent disabling); retinopathy of the left eye, left ureteral calculus, actinic keratosis of the right hand and forehead, right elbow tendonitis, and chronic patellofemoral pain syndrome of the left knee (all 10 percent disabling); and a ganglion cyst of the right wrist, otitis media and externa, a burn and shrapnel scar of the left foot and ankle, a scar of the right shoulder, left hip extension, and left hip flexion (all zero percent disabling).  The combined rating is 80 percent.  38 C.F.R. § 4.25.

As noted above, there exist conflicting findings as to the extent of functional impairment resulting from migraine headaches.  Regrettably, the Veteran did not complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), as requested in an August 2012 RO letter, and efforts to schedule him for a VA examination in conjunction with his claim similarly proved unsuccessful.  Given the Veteran's severe headache findings, as well as the notation in an October 2007 Social Security Administration disability benefits decision that he was found "disabled" as of June 5, 2000 on account of "Gulf War syndrome," further efforts to ascertain his level of occupational impairment remain warranted.  Regardless of whether the Veteran can or will appear for a VA examination, his claims file should at least be reviewed by a medical doctor to ascertain whether his service-connected disabilities, in and of themselves, render him unable to secure or follow a substantially gainful occupation, and if so when such unemployability began.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran must requested to fill out a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  If a completed form is received, it must be added to the claims file.

2.  The Veteran must next be afforded a VA general medical examination, with a medical doctor who has reviewed the entire claims file (including any relevant Virtual VA and VBMS records).  The examiner is requested to take note of the fact that the Veteran's service-connected disabilities include migraine headaches, hypothyroidism, left hip abduction, retinopathy of the left eye, left ureteral calculus, actinic keratosis of the right hand and forehead, right elbow tendonitis, chronic patellofemoral pain syndrome of the left knee, a ganglion cyst of the right wrist, otitis media and externa, a burn and shrapnel scar of the left foot and ankle, a scar of the right shoulder, left hip extension, and left hip flexion.  The examiner is requested to provide an opinion as to whether those disabilities - in and of themselves, and without regard to nonservice-connected disabilities or age - render the Veteran unable to secure or follow a substantially gainful occupation.  If so, the examiner is requested, to the extent possible, to ascertain a date when such unemployability began.  All opinions must be supported with a complete rationale in a typewritten report.

If the Veteran reports for the requested VA examination, please proceed to the instructions in Paragraph 4.  If not, please proceed to the instructions of Paragraph 3.

3.  If the Veteran does not report for the scheduled VA examination, his claims file (including any relevant Virtual VA and VBMS records) must be reviewed by a VA medical doctor.  This doctor is requested to take note of the fact that the Veteran's service-connected disabilities include migraine headaches, hypothyroidism, left hip abduction, retinopathy of the left eye, left ureteral calculus, actinic keratosis of the right hand and forehead, right elbow tendonitis, chronic patellofemoral pain syndrome of the left knee, a ganglion cyst of the right wrist, otitis media and externa, a burn and shrapnel scar of the left foot and ankle, a scar of the right shoulder, left hip extension, and left hip flexion.  The doctor is requested to provide an opinion as to whether those disabilities - in and of themselves, and without regard to nonservice-connected disabilities or age - render the Veteran unable to secure or follow a substantially gainful occupation.  If so, the examiner is requested, to the extent possible, to ascertain a date when such unemployability began.  All opinions must be supported with a complete rationale in a typewritten report.

4.  Then, the Veteran's claim of entitlement to TDIU must be readjudicated.  If the determination remains unfavorable to the Veteran, he must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


